Exhibit 10.1
REINSURANCE GROUP OF AMERICA, INCORPORATED
FLEXIBLE STOCK PLAN
STOCK APPRECIATION RIGHT AWARD AGREEMENT
     Reinsurance Group of America, Incorporated, a Missouri corporation (the
“Company”), and «FirstName» «LastName» (the “Awardee”) hereby agree as follows:
SECTION 1
GRANT OF STOCK APPRECIATION RIGHT
     Pursuant to the Reinsurance Group of America, Incorporated Flexible Stock
Plan (“Plan”) and pursuant to action of the Committee charged with the Plan’s
administration, the Company has granted to the Awardee, effective ___________
(“Effective Date”), subject to the terms, conditions and limitations stated in
this agreement (“Agreement”) and the Plan, a Stock Appreciation Right (“SAR”),
which is granted with respect to («No_of_Shares») shares of the Common Stock of
the Company (each a “SAR Share”).
SECTION 2
EXERCISE PRICE PER SAR SHARE
     The Exercise Price Per SAR Share shall be _______, which is the Fair Market
Value of one Share of Company Common Stock as of the Effective Date of this
Agreement.
SECTION 3
EXERCISE OF SAR
     (a) Right to Exercise. This SAR is exercisable during its Term, but only to
the extent vested on the date of such exercise.
     (b) Terms of Exercise. Upon proper exercise of any vested portion of the
SAR, the Awardee or the individual or entity authorized to exercise such SAR as
provided herein shall be entitled to receive the excess of (i) the Fair Market
Value of the specified number of SAR Shares as of the date of exercise (which
shall be determined by multiplying the number of SAR Shares being exercised by
the Fair Market Value of one Share on the date of exercise) over (ii) an amount
equal to the Exercise Price Per Share multiplied by the number of SAR Shares
being exercised. Such excess, if any, shall be paid in whole Shares, the number
of which shall be determined using the Fair Market Value of one Share as of the
date of exercise, disregarding any fractional shares. Such Shares shall be
delivered to the Awardee or the individual or entity authorized to exercise such
SAR as provided herein as soon as practicable following exercise of the SAR, but
in no event later than 30 days following the date of exercise of the SAR.
     (c) Method of Exercise. The SAR may be exercised in whole or in part at any
time or from time to time by delivering to the Secretary or Chief Financial
Officer of the Company or by sending by certified mail, postage prepaid, to the
Company to the attention of the Secretary a written request designating the
number of SAR Shares to be so exercised, signed by the Awardee or other
individual authorized pursuant to the terms of this Agreement to exercise the
SAR. As promptly as practicable after such exercise of the SAR, the Company
shall issue the number of Shares determined pursuant to Section 3(b) above to
the Awardee or the individual or entity authorized to exercise such SAR as
provided herein.

 



--------------------------------------------------------------------------------



 



SECTION 4
CONDITIONS AND LIMITATIONS ON RIGHT TO EXERCISE SAR
     (a) Vesting. Subject to paragraph (b) of this Section and subject to
Sections 6 and 7, this SAR shall vest in four (4) equal annual installments of
25% commencing December 31 of the year of grant. The SAR must be exercised if at
all no later than ten (10) years from the Effective Date (the “Expiration
Date”). The SAR may be exercised in full or in part pursuant to this vesting
schedule. Upon a partial exercise of this SAR, the number of SAR Shares
available for future exercise shall be reduced by the portion of the SAR so
exercised.

              Cumulative Percentage of   Date   SAR Shares That Are Vested  
December 31, 2011
    25 %
 
       
December 31, 2012
    50 %
 
       
December 31, 2013
    75 %
 
       
December 31, 2014
    100 %

     (b) Exercise if No Longer an Employee.
     (1) Termination. Except as provided in paragraphs (2) or (3) below, the SAR
may be exercised only by the Awardee while the Awardee is an Employee or within
30 days following termination of the Awardee’s status as an Employee. For
purposes of this Agreement, “Employee” means:
     (i) an officer or employee of the Company or one of its subsidiaries as
defined in Section 424(f) of the Internal Revenue Code of 1986, as amended
(“Code”), or
     (ii) an officer or employee of the Company’s parent as defined in Section
424(e) of the Code, provided the Awardee is serving in such capacity at the
request of the Company and the Company’s Chief Executive Officer approves the
Awardee’s continued participation in the Plan.
Notwithstanding the foregoing, the Awardee may exercise the SAR following
termination only to the extent the SAR was vested and had not been exercised
prior to termination and in no event may the SAR be exercised after the
Expiration Date.
An approved leave of absence shall not constitute a termination for purposes of
this Section so long as the Awardee’s right to re-employment is guaranteed
either by statute, local law, contract or pursuant to any Company policy. Where
re-employment is not so guaranteed, termination shall be deemed to occur on the
first day after the last day of such approved period of leave (but not after the
Expiration Date).

2



--------------------------------------------------------------------------------



 



     (2) Disability or Death. Notwithstanding the vesting schedule set forth in
Section 4(a) above, in the event of the Awardee’s Disability or death while
serving as an Employee and prior to the Expiration Date, the SAR shall become
immediately 100% vested with respect to the portion of the SAR not exercised
prior to the date of Disability or death, and the SAR may be exercised at any
time within five (5) years following the earlier to occur of death or
Disability, but in no event later than the Expiration Date. Should this
Section 4(b)(2) become operative because the Awardee died while serving as an
Employee, or should the Awardee die after the Awardee’s Disability, then the SAR
may be exercised by (i) a legatee or legatees of the Awardee under the Awardee’s
last will; (ii) the Awardee’s personal representative(s) under the Awardee’s
last will or, if the Awardee died without a will, the executor of the Awardee’s
probate estate; or (iii) the trustee(s) of the Awardee’s revocable living trust
or of a trust indenture of which Awardee is a grantor or a beneficiary.
For purposes of this Agreement, “Disability” means a physical or mental
condition of the Awardee arising after the Effective Date, which in the opinion
of a qualified doctor of medicine chosen by the Company prevents the Awardee
from continuing as an Employee.
     (3) Retirement. In the event of the Awardee’s Retirement prior to the
Expiration Date, the SAR shall continue to vest following such Retirement as
provided in Section 4(a) above and shall remain exercisable as if the Awardee
had continued his or her employment with the Company following such Retirement.
In no event may any portion of this SAR be exercised after the Expiration Date.
Notwithstanding the vesting schedule set forth in Section 4(a) above, in the
event of the Awardee’s death following Retirement but prior to the Expiration
Date, the SAR shall become immediately 100% vested with respect to the portion
of the SAR not exercised prior to the Awardee’s death. The SAR may be exercised
at any time within five (5) years following the Awardee’s death (but in no event
later than the Expiration Date) by (i) a legatee or legatees of the Awardee
under the Awardee’s last will; (ii) the Awardee’s personal representative(s)
under the Awardee’s last will or, if the Awardee died without a will, the
executor of the Awardee’s probate estate; or (iii) the trustee(s) of the
Awardee’s revocable living trust or of a trust indenture of which Awardee is a
grantor or a beneficiary.
For purposes of this Agreement, “Retirement” means termination of the Awardee’s
status as an Employee after the Awardee has attained a combination of age and
years of service that equals at least sixty-five (65); provided that, the
maximum number of years of service credited for purposes of this calculation
shall be ten (10).
SECTION 5
DELIVERY OF SHARES
     The Company shall not be required to issue or deliver any certificates for
SAR Shares upon the exercise of this SAR prior to (a) the admission of such
shares to listing on any stock exchange on which the Company’s Common Stock may
then be listed, (b) the completion of any registration and/or qualification of
such shares under any state or federal laws or rulings or regulations of any
governmental regulatory body, which the Company shall determine to be necessary
or advisable, or (c) if the Company so requests, the filing with the Company by
the Awardee or the purchaser acting pursuant to Section 4(b) of a representation
in writing at the time of such exercise that it is his or her present intention
to acquire the shares being purchased for investment and not for resale or
distribution.

3



--------------------------------------------------------------------------------



 



SECTION 6
CHANGE OF CONTROL
     Notwithstanding the vesting schedule set forth in Section 4(a), in the
event of a Change of Control (as defined in the Plan) prior to the Awardee’s
termination, Retirement, Disability or death (as described in Section 4(b)), the
SAR shall become immediately 100% vested with respect to the portion of the SAR
not exercised prior to the Change of Control (but in no event may the Awardee
exercise any portion of the SAR after the Expiration Date).
SECTION 7
CANCELLATION
     Notwithstanding anything herein to the contrary, this Agreement shall be
cancelled and the SAR granted hereby shall be forfeited, without any further
action by the Committee, as a result of the Awardee’s Malfeasance. In the event
of such cancellation, all rights of the Awardee hereunder shall terminate,
irrespective of whether the SAR is otherwise vested, and the shares reserved for
use hereunder shall be available for future grant in accordance with the Plan.
“Malfeasance” means (1) any conduct, act or omission that is contrary to the
Awardee’s duties as an Employee or that is inimical or in any way contrary to
the best interests of the Company or any of its Affiliates, or (2) employment of
the Awardee by or association of the Awardee with an organization that competes
with the Company or any of its Affiliates.
SECTION 8
MISCELLANEOUS
     (a) Rights in Shares Prior to Issuance. Prior to issuance of certificates
for shares of Common Stock, neither the Awardee nor his or her legatees,
personal representatives, or distributees, shall be deemed to be a holder of any
shares of Common Stock subject to this SAR.
     (b) Non-assignability. This SAR shall not be transferable by the Awardee
otherwise than by will or by the laws of descent and distribution; provided
that, the Awardee may transfer the SAR during his or her lifetime to a revocable
living trust of which the Awardee is grantor, or to another form of trust
indenture of which Awardee is a grantor or a beneficiary. This SAR may be
exercised during the Awardee’s lifetime only by the Awardee; the Awardee’s
guardian, power of attorney, or legal representative; or the trustee of the
Awardee’s revocable living trust or of a trust indenture of which Awardee is a
grantor or a beneficiary.
     (c) Designation of Beneficiaries. The Awardee may file with the Company a
written designation of a beneficiary or beneficiaries to exercise, in the event
of the Awardee’s death, the SAR granted hereunder, subject to all of the
provisions of the SAR Award and these Terms and Conditions. An Awardee may from
time to time revoke or change any such designation of beneficiary and any
designation of beneficiary under the Plan shall be controlling over any other
disposition, testamentary or otherwise; provided, however, that if the Committee
shall be in doubt as to the right of any such beneficiary to exercise the SAR,
the Committee may recognize only an exercise by the personal representative of
the estate of the Awardee, in which case the Company, the Committee and the
members thereof shall not be under any further liability to anyone.

4



--------------------------------------------------------------------------------



 



     (d) Changes in Capital Structure. If there is any change in the Common
Stock of the Company by reason of any stock dividend, spin-off, split-up,
spin-out, recapitalization, merger, consolidation, reorganization, combination
or exchange of shares, the number of SARs and the number, kind and class of
shares available for SARs and the exercise price thereof, as applicable, shall
be appropriately adjusted by the Committee. The issuance of Shares for
consideration and the issuance of Share rights shall not be considered a change
in the Company’s capital structure. No adjustment provided for in this Section
shall require the issuance of any fractional shares.
     (e) Right to Continued Employment. Nothing in this Agreement shall confer
on the Awardee any right to continued employment or interfere with the right of
an employer to terminate the Awardee’s employment at any time.
     (f) Tax Withholding. Awardee must pay, or make arrangements acceptable to
the Company for the payment of any and all federal, state, and local tax
withholding that in the opinion of the Company is required by law. Unless
Employee satisfies any such tax withholding obligation by paying the amount in
cash or by check, the Company will withhold Shares having a Fair Market Value on
the date of withholding equal to the tax withholding obligation.
SECTION 9
TERMS OF THE PLAN
     This SAR is subject to all of the terms of the Plan whether or not such
terms are set forth in this Agreement, and capitalized terms not specifically
defined herein shall have the meanings ascribed to them in the Plan.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
this ___ day of ________, 2011.
“Company”
Reinsurance Group of America, Incorporated

                  By:           Name:   A. Greig Woodring        Title:  
President and Chief Executive Officer        “Awardee”
                        Name: «FirstName» «LastName»
                       

5